PER CURIAM.
A Pulaski County jury found the defendant guilty of burglary and stealing in connection with the burglary (§§ 560.045, 560.-110, RSMo 1969, V.A.M.S.) and assessed his punishment at terms of four years for burglary and two years for stealing. Defendant’s motion for new trial was denied and he was granted allocution and duly sentenced. The trial court ordered the sentences to be served consecutively pursuant to § 560.110(2).
Defendant and three others, including Michael Waters, broke into a residence near Waynesville and stole various items of personal property. Waters was the state’s principal witness against defendant and on cross-examination testified he had entered pleas of guilty to the charges and had received a four-year sentence and placed on judicial probation.
In this appeal defendant's only complaint is that the prosecuting attorney was erroneously permitted to argue that by *172reason of defendant’s not guilty plea and resultant trial that he should receive a more severe punishment than that received by Waters. However, we have reviewed the transcript of the prosecuting attorney’s summation to the jury and do not find that the objection now urged was made during the course of the argument. Nor was there a motion for a mistrial due to alleged improper remarks of the prosecutor.
We have reviewed the matters required under Rules 28.02 and 28.08, V.A. M.R. The evidence in support of the jury verdict is not insufficient. No error of law appears. An opinion would have no precedential value and the judgment is affirmed pursuant to Rule 84.16.
All concur.